DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-4, 9, 15-24, and 27-31 are pending in this application.
Cancellation of claims 25 and 26 is acknowledged.
Addition of new claims 27-31 is acknowledged.

Claims 1-4, 9, 15-24, and 27-31 are examined.


Withdrawn Rejections
The rejection of claims 1-4, 9, 15, 16, and 18-24 under 35 U.S.C. 103 as being unpatentable over Akorn in view of Alvizo is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claims 1-4, 9, and 15-24 under 35 U.S.C. 103 as being unpatentable over Akorn in view of Alvizo and further in view of Zaczek is withdrawn in view of Applicant’s amendment to independent claim 1.
Claim Interpretation
Independent claim 1 recites, “R-phenylephrine hydrochloride with a chiral purity of at least 95% enantiomeric excess (ee) as determined by chiral column chromatography” (emphasis added).  The phrase “as determined by chiral column chromatography” is interpreted to be descriptive of the recited product in claim 1, i.e., “as determined by chiral column chromatography” describes by what process the “95% enantiomeric excess (ee)” is measured.  Accordingly, the phrase “as determined by chiral column chromatography” in claim 1, and limitations associated therewith in claims 19-24, are construed as product-by-process limitations of “R-phenylephrine hydrochloride with a chiral purity of at least 95% enantiomeric excess (ee)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are newly added, as necessitated by Applicant’s amendment filed 21 October 2021:
Claims 1-4, 9, 15, 18-24, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Altaire (Altafrin 2.5% package label, Rev. 08/05, cited by Applicant in IDS filed 07 April 2021) and Alvizo et al. (“Alvizo”, US 2012/0149073, cited by Applicant in IDS filed 07 April 2021).
Regarding claims 1, 3, 4, 9, 29, and 31, Altaire teaches a phenylephrine hydrochloride ophthalmic solution (USP) containing 2.5% altafrin (phenylephrine), 15 ml.  The label includes instructions to store the solution in a refrigerator at 2-8 degrees C.  While Altaire teaches an ophthalmic solution of phenylephrine, Altaire does not specify the use is for pupil dilation, and does not specifically teach the R-enantiomer of phenylephrine or a chiral purity of at least 95% (claim 1), 99% (claim 3), or 99.5% (claim 4).
Alvizo is in the field of phenylephrine preparations (e.g., title) and teaches (R)-phenylephrine is used as a pupil dilator (paragraph [0003]).  Enantiomeric amounts of at least 99% (R)-phenylephrine may be produced (paragraph [0110]); this lies within or overlaps the ranges instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of Altaire and Alvizo and use (R)-phenylephrine in chiral amounts of at least 99% in the composition of Altaire; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the (R)-enantiomer of phenylephrine is already known to be active for ophthalmic use for pupil dilation, in chiral amounts of at least 99%, as taught by Alvizo.  

Regarding the properties wherein the pupil attains maximal dilation within about 15 minutes of administration (claim 2) and wherein the pupil remains dilated for about 4 hours (claim 15), it is noted that, since the method of the combined prior art comprises the same compound having the same chiral purity and administered for the same use, the properties would be expected to result, absent evident to the contrary.
Regarding limitations of buffer and pH (claims 18 and 27-29), Altaire teaches sodium phosphate monobasic, sodium phosphate dibasic are present, and water are present, and the pH may be adjusted to a range of 4.0 to 7.5.

Claims 1-4, 9, 15, 16, 18-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Altaire and Alvizo as applied to claims 1-4, 9, 15, 18-24, 27-29, and 31 above, and further in view of Akorn (“Phenylephrine Hydrochloride Ophthalmic Solution, USP 2.5%(10%) – Sterile”, Rev. 07/11, previously cited).
The inventions of Altaire and Alvizo are delineated above (see paragraph 10, above).
Specifically regarding claims 16 and 30 (and more generally regarding the remaining claims), Altaire and Alvizo do not specifically teach administering the solution to a subject having uveitis (claim 16), and do not specifically teach a solution having 10% phenylephrine (claim 30).
Akorn is in the same field of phenylephrine ophthalmic solution, and teaches phenylephrine hydrochloride ophthalmic solution of 2.5% or 10% is recommended as a vasoconstrictor, decongestant, and mydriatic in a variety of ophthalmic conditions and procedures; some of its uses are for pupillary dilation in uveitis (e.g., see pages 2 and 4, 1st column).  A buffer such as sodium phosphate dibasic or sodium phosphate monobasic may be added to adjust the pH to 4.0 to 7.5 (id.).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of Akorn with Altaire and Alvizo to select a subject having uveitis (claim 16) and/or a 10% solution of phenylephrine (claim 30); thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Akorn teaches ophthalmic solutions having the same active ingredient (phenylephrine) and buffered to the same pH is already known to useful at either 2.5% or 10%, and is also already known to be suitable for pupillary dilation in uveitis.  Therefore, it would be within the purview of the .

Claims 1-4, 9, 15-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Altaire and Alvizo in view of Akorn as applied to claims 1-4, 9, 15, 16, 18-24, and 27-31 above, and further in view of Zaczek et al. (“Zaczek”, Acta. Ophthalmol. Scand. 78(5): 516-551, 2000, cited by Applicant in IDS filed 07 April 2021).
The inventions of Altaire, Alvizo, and Akorn are delineated above (see paragraphs 10 and 11, above).  
Specifically regarding claim 17 (and more generally regarding the remaining claims), while Akorn teaches use of phenylephrine hydrochloride for pupillary dilation in uveitis, Akorn does not specifically teach a type of uveitis recited in claim 17.
Zaczek teaches instillation of phenylephrine decreases the level of flare intensity and paralysis of the pupil in patients with iridocyclitis (a type of anterior uveitis), which seems to alleviate pain in those eyes (e.g., abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select patients with anterior uveitis for administration of the phenylephrine taught by the combined prior art; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Akorn already teaches its composition may be administered for pupillary dilation with uveitis, and administration to patients with iridocyclitis (a type of .

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.  
Applicant argues the independent claim is amended to recite he composition is stored at a temperature of -10 to 10 degree Celsius prior to administration, which Akorn teaches storage at 20 to 25 °C.  This argument is not persuasive because the rejection is no longer based on Akorn as the primary reference; rather, Altaire teaches the same phenylephrine solution, with instructions to store the in a refrigerator at 2-8 degrees C.  The teachings of Akorn are relied upon merely to demonstrate that phenylephrine solutions are already known to be administered to subjects having uveitis, and that phenylephrine buffered ophthalmic solutions are already known to have concentrations of 2.5% or 10%.  Therefore, the ordinarily skilled artisan would find it obvious to store the phenylephrine solution at 2-8 degrees C, absent a clear teaching otherwise.
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611